Citation Nr: 1623088	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  09-28 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to initial evaluations in excess of 20 percent, prior to February 20, 2010; in excess of 30 percent, prior to September 30, 2013; and in excess of 60 percent, from September 30, 2013; for residuals of rectal cancer status post-resection.

2.  Entitlement to a total disability rating due to individual unemployability, prior to December 16, 2011, on an extra-schedular basis.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to September 1990, from December 1990 to July 1991, from November 2001 to September 2002, from January 2005 to July 2005, and from May 2006 to October 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran's VA claims file has since been transferred to the RO in Boston, Massachusetts.

While the Veteran was scheduled to attend a hearing before the undersigned in June 2016, she canceled her hearing request, via her representative, in a statement dated April 26, 2016.

The U.S. Court of Appeals for Veterans Claims (Court) has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board finds that, although the issue of entitlement to a TDIU has been granted previously at the RO level, the issue was informally raised prior to the effective date of the schedular TDIU grant (see Statement, December 2010), and notes that this issue involves complex medical issues appropriately addressed as a separate issue.  


FINDINGS OF FACT

1.  Prior to February 20, 2010, the Veteran's rectal cancer residuals were manifested by discomfort and occasional vomiting which affected her activities of daily living, at most, to a moderate degree.

2.  From February 2010 to September 29, 2013, the Veteran's rectal cancer residuals were manifested by fairly frequent involuntary bowel movements, though complete loss of sphincter control was not demonstrated.

3.  From September 30, 2013, , the Veteran's rectal cancer residuals were manifested by fairly frequent involuntary bowel movements, though complete loss of sphincter control was not demonstrated.


CONCLUSIONS OF LAW

1.  Prior to February 20, 2010, the criteria for an evaluation in excess of 20 percent for rectal cancer residuals have not been met.  38 U.S.C.A. § 1155 (West 2014); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.114, Diagnostic Codes 7329, 7332, 7343 (2015).

2.  From February 20, 2010, to September 29, 2013, the criteria for an evaluation of 60 percent for rectal cancer residuals have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.114, Diagnostic Codes 7329, 7332, 7343 (2015).

3.  From September 30, 2013, the criteria for an evaluation in excess of 60 percent for rectal cancer residuals have not been met.  38 U.S.C.A. § 1155 (West 2014); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.114, Diagnostic Codes 7329, 7332, 7343 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and the Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claims at this time is warranted. 

The Board also notes that, when service connection has been granted for a disability and the initial disability rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required.

As for the duty to assist, post-service medical records have been obtained, to the extent available.  The Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Most recently, an April 2014 VA examination discussed all applicable medical principles and medical treatment records relating to the issue discussed herein, and the analysis is considered adequate upon which to decide this claim.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Ratings

In this case, the Veteran was granted entitlement to service connection for residuals of rectal cancer in April 2008.  A total evaluation was assigned from October 2007 through January 1, 2008, in consideration of her chemotherapy treatment.  As of January 1, 2008, a rating of 20 percent was assigned.  An April 2010 decision granted a 30 percent evaluation from February 20, 2010, and an August 2014 decision granted a rating of 60 percent effective September 30, 2013.

To that end, disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The RO originally evaluated the Veteran's disability under Diagnostic Codes 7329-7343.  Currently, her disability is rated pursuant to Diagnostic Code 7332.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  
38 C.F.R. § 4.27.  

Diagnostic Code 7343, pertaining to malignant neoplasms of the digestive system, notes that a rating of 100 percent shall continue beyond the cessation of surgical or chemotherapy treatment for six months.  Thereafter, the residuals thereof should be rated accordingly, provided there is no local recurrence of metastasis.

Diagnostic Code 7329, resection of the large intestine, allows for an evaluation of 20 percent with moderate symptoms and an evaluation of 40 percent for severe symptoms which are objectively supported by examination findings.  

Per Diagnostic Code 7332, constant slight impairment of sphincter control, or occasional moderate leakage, is rated 10 percent disabling.  Occasional involuntary bowel movements, necessitating wearing of pad, are rated 30 percent disabling.  Extensive leakage and fairly frequent involuntary bowel movements are rated 60 percent disabling.  Complete loss of sphincter control is rated 100 percent disabling.

Turning to the evidence of record, the Veteran was diagnosed with malignant rectal carcinoma during her final period of active service in August 2006.  A formal resection of the large intestine was performed at that time. She underwent radiation and chemotherapy through June 2007.  

In conjunction with her claim, the Veteran was afforded a VA examination in March 2008.  At that time, some activities of daily living were not affected at all, others were mildly affected, and feeding was moderately affected.  Radiation treatment had resulted in a chronic, partial small bowel obstruction.  Recent symptoms included vomiting and discomfort.  While the Veteran became anemic following surgery, she was no longer treated for such at the time of the examination. 

An additional VA examination was conducted in February 2010.  Her symptoms at that time included constipation alternating with diarrhea, with abdominal pain that was exacerbated by certain foods.  These symptoms occurred daily and reportedly caused significant distress.  The Veteran indicated that wore diaper pads during bouts of diarrhea, which was frequent.  She took medication as needed to control these symptoms.  She noted abdominal distress that came and went almost daily.  She reported occasional nausea and vomiting, with 3-4 episodes requiring hospitalization over the prior two-year period.  There was no indication of recent weight loss.  

The Veteran authored a statement in December 2010 noting that her lack of sphincter control had a profound impact on her daily life, to include life as a student.  She indicated taking laxatives every day, and that she would often become lethargic due to constipation.  She noted that she was often forced to cancel engagements, and that she had accidents in public.  She was no longer able to participate in physical recreation due to fatigue.  

A statement from a friend, dated in September 2013, indicated that the Veteran's cancer residuals were poorly-managed, and that it was now difficult for her to complete basic, daily activities.  It was noted that attempts to work and go to school had failed due to the residuals of her service-connected cancer.

Most recently, the Veteran was afforded a VA examination in April 2014.  Fairly frequent involuntary bowel movements were noted.  No other pertinent complications or symptoms were identified.  

Taking this evidence into account, the Board finds that the Veteran's disability, prior to February 20, 2010, is properly rated at 20 percent disabling.  During this period, the most severe activity of daily living, feeding, was only moderately affected per the VA examiner of record.  The Veteran was unable to eat certain foods that exacerbated her bowel symptoms, but at no time were her symptoms identified as severe in nature.  As such a rating in excess of 20 percent is not warranted pursuant to Diagnostic Code 7329.  

With regard to an increased rating during this period under Diagnostic Code 7332, there is no evidence of record to indicate occasional involuntary bowel movements which necessitated the wearing of pad.  Therefore, an evaluation of 30 percent is not warranted under this code prior to February 20, 2010.

As to the period from February 20, 2010, and prior to September 30, 2013, the Board finds that the Veteran's rectal cancer residuals warrant an evaluation of 60 percent.  As noted above, the February 2010 VA examiner noted symptoms such as constipation alternating with diarrhea which occurred daily.  The Veteran reported the use of diaper pads during bouts of diarrhea, which was frequent.    

Also during this period, the Veteran authored a statement in December 2010 which described a lack of sphincter control which had a profound impact on her daily life.  She indicated that she was often forced to cancel engagements, and that she had accidents in public which required the use of pads.  

Per Diagnostic Code 7332, extensive leakage and fairly frequent involuntary bowel movements are rated 60 percent disabling.  Since it is unclear from the VA examination report as to whether the Veteran's incontinence was occasional or frequent, the Board must rely on the Veteran's own statements in support of her claim.  These reports indicate that the Veteran's incontinence was frequent, and possibly a daily occurrence.  Examining the evidence of record in a light most favorable to the Veteran, the Board has determined that an evaluation of 60 percent is warranted under this code.  

A higher rating is not warranted under Diagnostic Code 7332 prior to September 20, 2013, nor thereafter, because a complete loss of sphincter control has neither been reported nor observed.  The Board also notes that an evaluation in excess of 60 percent is not available per Diagnostic Code 7329.  As such, a 100 percent evaluation from February 20, 2010, is not warranted in this case.

In reaching the above conclusions, the Board has not overlooked the Veteran's statements regarding the severity of her service-connected disability.  In fact, the Board has assigned a higher evaluation for the second period on appeal based solely on such reports, as she is competent to report on factual matters of which she has first-hand knowledge, such as experiencing rectal incontinence.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably-describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 
§ 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected disability are more than adequate in this case.  The schedular rating criteria consider the various symptomatology for her cancer residuals, to include incontinence.  Here, such residuals have been discussed in detail, and each report from the Veteran has been afforded significant probative weight.  As such, the Board has considered all of the Veteran's reports within the confines of the schedular rating, and an increased rating has been awarded for the second appellate period based on these reports.  Such symptoms are specifically contemplated by the rating schedule, and the Veteran's disability has been rated according to her statements.  

The Board finds that, while entitlement to an initial evaluation for residuals of rectal cancer, status post-resection, in excess of 20 percent, prior to February 20, 2010, is not warranted, entitlement to an initial evaluation of 60 percent from February 20, 2010, to September 29, 2013, is proper.  As noted, entitlement to an initial evaluation in excess of 60 percent, from September 30, 2013, is not warranted at this point in time.






ORDER

An evaluation for residuals of rectal cancer, status post-resection, in excess of 20 percent, prior to February 20, 2010, is denied.

A 60 percent rating is granted as of February 20, 2010, subject to the laws and regulations governing the award of monetary benefits. 

An evaluation in excess of 60 percent is denied.


REMAND

VA has determined that the Veteran's disability, in addition to other disabilities not discussed in this decision, resulted in marked interference with her ability to find and maintain gainful employment, and as such TDIU has been in effect since December 16, 2011.  This effective date marks the first day that the Veteran's service-connected disabilities met the requirements for an award of TDIU on a schedular basis per 38 C.F.R. § 4.16(a).

Veterans who are unable to secure gainful employment by reason of service-connected disabilities, but fail to meet the criteria in 38 C.F.R. § 4.16(a), may receive extraschedular consideration under 38 C.F.R. § 4.16(b).  Specifically, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board will include a full statement as the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b).  

In order to grant TDIU in this case, the record must reflect that circumstances, apart from non-service-connected conditions, place the Veteran in a different position than other veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The ultimate question is whether the Veteran, in light of her service-connected disabilities, is capable of performing the physical and mental acts required by employment, not whether she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).    

In a statement dated December 22, 2010, the Veteran indicated that, although she was attending college, her daily life was tremendously affected by the residuals of her rectal cancer.  Not only was the Veteran limited in her activities due to fecal incontinence, she also reported extreme fatigue (as a result of waste buildup) which significantly limited physical activity.  

Additionally, this decision assigns an earlier effective date for the Veteran's 60 percent rating, meaning that she meets the schedular rating criteria for a TDIU prior to December 16, 2011.  As such, the RO should consider whether TDIU on a schedular basis is warranted prior to that point.

The RO should also refer a TDIU claim to the Director, Compensation and Pension Service, for extra-schedular consideration pursuant to 38 C.F.R. § 4.16(b), for the time between April 1, 2008 and the date upon which the Veteran met the schedular rating criteria for a TDIU.  

Accordingly, the case is REMANDED for the following actions:

1.  Promulgate the increased rating that is granted by this decision, and then consider whether TDIU is warranted on a schedular basis prior to December 16, 2011.

2.  Refer the claim for a TDIU on an extraschedular basis (i.e. for the period between April 1, 2008 and the date the Veteran met the schedular rating criteria for TDIU) to the Director, Compensation and Pension Service, so as to determine whether the Veteran was unable to find and maintain gainful employment by reason of service-connected disabilities prior to the award of schedular TDIU.

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

Department of Veterans Affairs


